Name: 1999/215/EC: Commission Decision of 16 March 1999 accepting undertakings offered in connection with the anti-dumping proceedings concerning imports of polypropylene binder or baler twine originating in Poland, the Czech Republic and Hungary and terminating the proceeding in respect of such imports originating in Saudi Arabia (notified under document number C(1999) 479)
 Type: Decision
 Subject Matter: trade;  cooperation policy;  chemistry;  industrial structures and policy;  competition;  international trade
 Date Published: 1999-03-20

 Avis juridique important|31999D02151999/215/EC: Commission Decision of 16 March 1999 accepting undertakings offered in connection with the anti-dumping proceedings concerning imports of polypropylene binder or baler twine originating in Poland, the Czech Republic and Hungary and terminating the proceeding in respect of such imports originating in Saudi Arabia (notified under document number C(1999) 479) Official Journal L 075 , 20/03/1999 P. 0034 - 0035COMMISSION DECISION of 16 March 1999 accepting undertakings offered in connection with the anti-dumping proceedings concerning imports of polypropylene binder or baler twine originating in Poland, the Czech Republic and Hungary and terminating the proceeding in respect of such imports originating in Saudi Arabia (notified under document number C(1999) 479) (1999/215/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), as last amended by Regulation (EC) No 905/98 (2), and in particular Articles 8 and 9 thereof,After consulting the Advisory Committee,Whereas:(1) By Regulation (EC) No 2107/98 (3), the Commission imposed provisional anti-dumping duties on imports of polypropylene binder or baler twine originating in Poland, the Czech Republic, Hungary and Saudi Arabia, and accepted price undertakings offered by the Hungarian producers. By Regulation (EC) No 2649/98 (4), the Commission also accepted a price undertaking offered by a Czech producer.(2) Following the imposition of the provisional anti-dumping measures, and in accordance with Article 8(6) of Regulation (EC) No 384/96 (hereinafter referred to as the 'basic Regulation`), the Commission continued its investigation of dumping, injury and Community interest. It was established that, with the exception of Saudi Arabia, definitive anti-dumping measures should be imposed in order to eliminate the injurious effects of dumping.The definitive findings and conclusions of the investigation are set out in Council Regulation (EC) No 603/1999 imposing a definitive anti-dumping duty on imports of polypropylene binder or baler twine originating in Poland, the Czech Republic and Hungary, and collecting definitively the provisional duty imposed (5).(3) In accordance with the provisions of the undertakings, the minimum prices contained therein have been amended, where appropriate, in line with the definitive findings of the investigation. They are now appropriate to remedy the injurious effect of dumping.Subsequent to the Commission's acceptance of these undertakings, another Czech and a Polish producer also offered undertakings which were judged acceptable.It is therefore appropriate to accept in this Decision all the undertakings offered.(4) On the basis of the definitive findings of the investigation, it was concluded that the injury margin for the sole Saudi Arabian exporting producer (Synthec) was at a de minimis level, and it was therefore concluded that the proceedings with regard to Saudi Arabia should be terminated.(5) In the event of a breach or withdrawal of the undertaking a provisional or definitive anti-dumping duty may be imposed, pursuant to Article 8(9) and (10) of the basic Regulation,HAS DECIDED AS FOLLOWS:Article 1 1. The undertakings offered by the producers mentioned below, in the framework of the anti-dumping proceedings concerning imports into the Community of polypropylene binder or baler twine originating in Poland, the Czech Republic and Hungary, are hereby accepted.>TABLE>2. The investigations in connection with the anti-dumping proceedings referred to in paragraph 1 are hereby terminated with regard to the parties named in that paragraph.Article 2 The proceeding in respect of imports of polypropylene binder or baler twine originating in Saudi Arabia is hereby terminated.Article 3 This Decision shall take effect on the day following that of its publication in the Official Journal of the European Communities.Done at Brussels, 16 March 1999.For the CommissionLeon BRITTANVice-President(1) OJ L 56, 6. 3. 1996, p. 1.(2) OJ L 128, 30. 4. 1998, p. 18.(3) OJ L 267, 2. 10. 1998, p. 7.(4) OJ L 335, 10. 12. 1998, p. 41.(5) See page 1 of this Official Journal.